DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the communications for the present US application number 16/079,784 last filed on August 24th, 2018.
Claims 3, 14, and 16 were amended.
Claim 17 was cancelled.
Claims 1-16 remain pending and have been examined, directed to webpage advertisement anti-blocking method, content delivery network, and client terminal.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements submitted on Nov. 07th, 2019 and Aug 25th, 2020 are both in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  
As to claim 5, in the last limitation, there is a typographical error – “…if there does not exist the cache datathere does not exist the cache data, obtaining, by the request conversion server…” please review and amend accordingly.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
Claims 1-4, 7, 11, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically, the term/phrase “loading information” or “loading information of the target page” is ambiguous with respect to what it is referring to.  As another examiner also raised in a prior EPO search report, dated Nov. 07, 2019, this term/phrase could be referring to the URL, the IP address equivalent, the actual data resources that needs to load on a target destination page, or the third party or advertisement data resources, etc…  Under broadest reasonable interpretations, the examiner is interpreting the term as the URL link that represents the target page that the client is requesting or interested in. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2017/0109797 A1 to Boffa et al. (“Boffa”).

As to claim 1, Boffa discloses a webpage advertisement anti-blocking method for a content delivery network, the method comprising:
receiving an access request for a target page issued by a client terminal (¶ 31 - basic operations start with step 1 as client issues a request that is received by an edge server), and in response to the access request, feeding back a response including a detection script to the client terminal, wherein the detection script, when running on the client terminal, detects whether there exists an advertisement blocking component on the client terminal (¶ 31 - the edge server sends back an alternate response with a challenge script which detects for ad blocking programs) and whether the client terminal supports a specified transmission protocol (¶ 4 - the system is able to detect or determine that clients’ requests follow standard web protocols such as , and determines, based on a detection result on the client terminal, whether to transmit loading information of the target page to an advertisement request rewriting module, to allow the advertisement request rewriting module to rewrite an advertisement request included in the loading information as a rewritten request complying with the specified transmission protocol (¶¶ 4 and 31 – Boffa discloses of the system making the determination, based upon the detected results of the challenge script, on whether to transmit the initial client request to be re-routed to a rewrite mechanism, according to a rewrite policy, and again following the detected standard web protocols like HTTP and HTTPs).

As to claim 2, Boffa further discloses the method according to claim 1, wherein the loading information of the target page is obtained by:
receiving a first access request for the target page issued by the client terminal, and, in response to the first access request, feeding back the detection script to the client terminal, wherein the detection script, when running on the client terminal, detects whether exists an advertisement blocking component on the client terminal and whether the client terminal supports a specified transmission protocol (Examiner’s Note: This first “receiving” step, up to this point is the same as claim 1 and is redundantly repeated, and all of which was already covered/taught by Boffa ¶ 31), and generates a second access request for the target page, wherein the second access request includes the detection result on the client terminal (¶ 31 – Boffa discloses that after the challenge script is executed, it sets the ad blocker as present, and that would generate a second (or resubmit) request which includes the “ad blocker present” cookie, which is also the result of that detection/challenge script on the client); and
receiving the second access request issued by the client terminal (¶ 31 – Again, the second access request is interpreted as the second time the client has to re-submit their request, with the set “ad blocker present” cookie), and obtaining the loading information of the target page from a source station server based on the second access request (¶ 31 – the edge server retrieves or obtains the base page (or the “loading information of the target page”) from the origin.  The base page can get passed onto a rewrite mechanism to change the URLs, but that does not conflict with the fact that the base page, which was the target page was obtained from a source.).

As to claim 3, Boffa further discloses the method according to claim 1, wherein the advertisement request rewriting module is located in the content delivery network (¶ 30 - rewrite function or process 304 is within the edge server and that is located within the (CDN) network), and the method further includes:
transmitting the loading information to the advertisement request rewriting module of the content delivery network, to allow the advertisement request rewriting module to rewrite the advertisement request included in the loading information as the rewritten request complying with the specified transmission protocol, and receiving the loading information written with the included rewritten request provided by the advertisement request rewriting module (¶ 31 – by step (9), the edge server has received the rewritten URL(s) that includes the added contents and in accordance with the same protocol such as HTTP/HTTPs); and
feeding back the loading information written with the included rewritten request to the client terminal (¶ 31 – by step (10), the new rewritten URL(s) is passed along to the client).

As to claim 4, Boffa further discloses the method according to claim 3, after feeding back the loading information written with the included rewritten request to the client terminal, the method further includes:
when the client terminal runs the loading information, issuing, by the client terminal, the rewritten request to a request conversion server in the content delivery network (¶ 36 – step 424 branch onwards, an edge pre-render service, as carried out by an edge server, can decrypt the URL and forward the request to a typical third party provider like an ad server, to retrieve/receive the contents, before passing it along to the client), wherein:
the request conversion server restores the rewritten request to the advertisement request, obtains a corresponding advertisement resource from an advertisement server based on the restored advertisement request, and provides the obtained advertisement resource to the client terminal (¶ 36 – once again, see above).

claim 5, Boffa further discloses the method according to claim 4, when the request conversion server receives the rewritten request issued by the client terminal, the method further includes:
determining, by the request conversion server, whether there exists cache data corresponding to the rewritten request (¶¶ 32 and 36 – caching is used and as the example in ¶ 36 describes, once the edge pre-render service, as carried out by an edge server, receives the contents, all of that and other information can be cached for future use);
if there exists the cache data corresponding to the rewritten request, providing, by the request conversion server, the cache data to the client terminal (¶¶ 32 and 36); and
if there does not exist the cache datathere does not exist the cache data, obtaining, by the request conversion server, the corresponding advertisement resource from the advertisement server (¶¶ 32 and 36 – see above).

As to claim 6, Boffa further discloses the method according to claim 5, after obtaining the advertisement resource from the corresponding advertisement server, the method further includes:
caching, by the request conversion server, the obtained advertisement resource (¶ 32), to allow the cached advertisement resource to be fed back to an initiator of the rewritten request when the rewritten request for the advertisement resource is received again (Examiner’s Note: this is simply the reasoning behind this .

As to claim 7, Boffa further discloses the method according to claim 2, wherein obtaining the loading information of the target page from the source station server based on the second access request further includes:
extracting the detection result in the second access request, and obtaining the loading information of the target page from the source station server when the detection result indicates that there exists the advertisement blocking component on the client terminal (Following after claims 1 and 2, Boffa ¶ 31 describes with the second request, the system can detect/determine and extract the information at the ad blocker is present, and the edge server would retrieve the desired resources or “loading information of the target page” from the origin, along with any other ads or third party content).

As to claim 8, Boffa further discloses the method according to claim 2, before feeding back the detection script to the client terminal, the method further includes:
determining whether the target page is in an advertisement anti-blocking list (Following after claims 1 and 2, Boffa ¶ 31 – steps (1) and (2) starts with the initial client request and by step (2), the edge server checks with storage for a policy or configuration that involves checking a list of third party ad domains that must bypass client filtering, or in other words, anti-blocking list); 
when it is detected that the target page is in the advertisement anti-blocking list, detecting whether the first access request includes a detection result (¶ 31 - following the above, if there is no detection results yet, the edge server would send an alternate response with the challenge script to get a detection result); and
when it is detected that the first access request does not include a detection result, feeding back the detection script to the client terminal (¶ 31 – once again, see above).

As to claim 11, Boffa further discloses the method according to claim 1, wherein rewriting, by the advertisement request rewriting module, the advertisement request included in the loading information into the rewritten request complying with the specified transmission protocol further includes:
pre-running the loading information, by the advertisement request rewriting module, and obtaining the advertisement request issued during the pre-running of the loading information (Following claim 1 and similar to claim 4, ¶¶ 31 and 36 discloses with respect to step 424 that the edge pre-render service can go ahead and pre-fetch the contents from the third party or advertisement server); and
when it is determined that the advertisement request is in a blocked state, generating, by the advertisement request rewriting module, the rewritten request complying with the specified transmission protocol corresponding to the advertisement request, and writing the rewritten request into the loading information (¶¶ 31 and 36 – when the edge server detects/determines from the challenge script .

As to claim 12, see the similar corresponding rejection of claim 1 and additionally, Boffa discloses of one or more edge nodes/servers that work within the system and would follow the same steps as outlined in claim 1. 

As to claim 13, Boffa further discloses the content delivery network according to claim 12, further comprising a request conversion server, wherein:
the request conversion server is configured to receive the rewritten quest issued by the client terminal, restore the rewritten request to the advertisement request, obtain a corresponding advertisement resource from an advertisement server based on the restored advertisement request, and provide the obtained advertisement resource to the client terminal (Following claims 1/12 and similar to claims 4 and 5, ¶¶ 31 and 36 discloses that the server with the pre-rendering service can go and retrieve the third party or advertisement contents, which would be included in the response back to the client).

As to claim 14, see the similar corresponding rejection of claim 1 and additionally, Boffa further discloses of the concept of request conversion server in the 
…when running the loading information, issuing the rewritten request to a request conversion server in the content delivery network to allow the request conversion server to restore the rewritten request to the advertisement request and obtain a corresponding advertisement resource from an advertisement server based on the restored advertisement request (¶¶ 31 and 36 – after the detection step, the client is already issuing the request with the rewritten request, and the edge server with the pre-rendering service, interpreted as the conversion server, can follow step 424 and retrieve the third party ad contents from the ad servers); and
receiving the advertisement resource fed back by the request conversion server (¶¶ 31 and 26 - following the above steps, the user sought after contents and the retrieved ad contents would be served along to the client).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0109797 A1 to Boffa in view of U.S. Patent Publication No. 2017/0337600 A1 to Karanth et al. (“Karanth”).

As to claim 9, Boffa alone does not expressly further disclose of the method according to claim 1, when the detection script runs on the client terminal, the method further includes:
obtaining a target address in a blocking list of the advertisement blocking component, and loading a page resource associated with the target address (While Boffa mentions about checking with an initial list of domains (¶ 31), Boffa does not expressly disclose of trying to load resources from one of those domains in an attempt to determine whether there is a blocking component.
Karanth more expressly discloses of a similar system with an advertisement detector component working to detect for ad-blocking software.  Karanth discloses of steps that would determine whether the client’s system is running any ad-blocking software depending on whether the client’s system can selectively load some or all of the content resources from a list within a manifest file (e.g., Karanth ¶¶ 51-52).  
And while Karanth does not expressly disclose that the client system is loading from a blacklist of target addresses, one of ordinary skill in the art, before the effective filing date of the present application, would understand that Karanth’s manifest file can be interpreted to include a listing of both desired and undesired content links, which is similar to a blacklist that would have all undesired content links.  And alternatively, ; and
if the page resource is successfully loaded, designating an indicator to indicate that there does not exist an advertisement blocking component on the client terminal (Once again, from Karanth ¶¶ 51-52 - If a client ends up loading everything from the manifest file then that means there was no ad-blocking software on the client’s system.  
Also, with respect to the concept of an indicator, Karanth discloses of indicators or not to signify either the client’s system has an ad-blocker or not (¶ 20).  Alternatively, Boffa also already discloses of using a cookie as an indicator (¶ 31).  Therefore, in an combined resulting system, either of these these teachings would teach and/or suggest of a way to indicate whether the client system is running ad-blocking software or not.
Based on Karanth’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that Karanth’s specific teachings can be combined and incorporated within Boffa’s overall system and teachings.  As explained above, the manifest file or the list of URL links can be easily replaced, allowing for the client’s system to run the links and test for ad-blocking software.  The resulting combined system can then either allow the client to run and test for the ad-blocking software or have the challenge script sent to detect for it.  This allows for the system be more flexible and accommodating for different exemplary scenarios, like those raised in Karanth ¶ 22).

As to claim 15, see the similar corresponding rejection of claim 9.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0109797 A1 to Boffa in view of U.S. Patent Publication No. 2017/0337600 A1 to Karanth and further in view of U.S. Patent Publication No. 2019/0020723 A1 to Kumar et al. (“Kumar”).

As to claim 10, Boffa alone does not expressly further disclose of the method according to claim 9, further comprising:
if the page resource fails to be loaded, designating an indicator to indicate that there exists an advertisement blocking component on the client terminal (Similar to claim 9, Boffa in view of Karanth’s teachings more expressly discloses that if the client system only loads certain contents and not all of the advertisement contents as well, then there is an indication to the user that a blocking component is detected on the client system, e.g., Karanth: ¶¶ 51-52);
detecting whether the client terminal supports a WebRTC protocol, and if the client terminal supports a WebRTC protocol, designating a numerical value for signifying the support of the WebRTC protocol, and if the client terminal does not support a WebRTC protocol, detecting whether the client terminal supports a WebSocket protocol, and if the client terminal supports a WebSocket protocol, designating a numerical value for signifying the support of the Web Socket protocol 
With that in mind, while Boffa and Karanth both do not elaborate on or expressly disclose of detecting/checking for support for WebRTC protocol, Kumar instead more expressly discloses of this aspect feature.  Kumar discloses of a system that allows or supports the use of establishing remote direct access (RDA) session tunnels using WebRTC protocol, and wherein each session tunnel would have a tunnel identifier and a session identifier, which would be a numerical value (e.g., Kumar: ¶¶ 35-36).  Kumar’s teachings when combined and incorporated within Boffa’s system and teachings would lead to a resulting combined system that allows for the identification and establishment of WebRTC supported sessions with a target destination and wherein each session or tunnel connection(s) are clearly identified); and
including the designated indicators and the designated numerical values in the detection result (Following the above steps, Boffa in view of Karanth’s and Kumar’s teachings would more expressly discloses of a resulting combined system that can incorporate the session identifier and tunnel identifiers within a report, such as within the results of the challenge script from Boffa’s teachings, which would inform the server system of what protocols the client’s system is running, supporting, or requesting and along with whether there are any ad-blocking software, e.g., Boffa: ¶¶ 31 and Kumar: ¶¶ 35-36).
.

As to claim 16, see the similar corresponding rejection of claim 10.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2006/0053109 A1 to Sudanagunta et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695.  The examiner can normally be reached on M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.Y/Examiner, Art Unit 2455   

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455